UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: oPreliminary proxy statement oConfidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement þDefinitive Additional Materials oSoliciting Material Pursuant to § 240.14a-12 Invesco Ltd. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11. (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Text of E-mail sent by Invesco Ltd. on May 8,2013 to employees holding unvested share awards who had not voted such shares: Dear Colleagues: The voting deadline for Invesco’s 2013 Annual General Meeting of Shareholders is rapidly approaching. It is very important that you vote the unvested shares awarded to you by Invesco as well as any shares you otherwise may own. The process is easy and takes only a few minutes. This year our shareholders are considering four important proposals. The matters to be voted on, as well as our Board of Directors’ recommendations for each proposal, are as follows: PROPOSAL RECOMMENDATION Re-election of three directors to the Board of Directors FOR Advisory vote regarding named executive officer compensation FOR Approval of the Amended and Restated Executive Incentive Bonus Plan FOR Appointment of PricewaterhouseCoopers LLP as auditors FOR If you have misplaced your voting information, especially your unique voter identification number known as your “Control Number,” please contact our transfer agent, Computershare, at either of the following numbers: Chris Coleman Computershare (201) 680-4431 or (201) 978-4392 You may vote your unvested shares online or by telephone at: www.envisionreports.com/IVZ or by calling 1-866-641-4276 (outside of the U.S. and Canada call 201-680-6688). If you own shares in other forms, we urge you to ensure that you have voted them as well. Please contact the broker-dealer where your Invesco shares are held for instructions on how to vote those shares. Alternatively, you may call Jim Jaegers at our proxy solicitation firm, MacKenzie Partners, Inc., at 212-378-7063 in order to arrange to vote your shares by telephone. Please refer to the Proxy Statement for the 2013 Annual General Meeting of Shareholders for more detailed information on each proposal. The Proxy Statement can be accessed on the Investor Relations page of Invesco’s web site at www.invesco.com. Every vote counts, regardless of how many shares you own. Moreover, voting demonstrates confidence in your company, its leadership and our future success. Thank you.
